 
Exhibit 10.03

 
 
LOCK-UP AGREEMENT



This Lock-Up Agreement (this “Agreement”), dated May 8, 2012 (the “Effective
Date”), is by and between Anoteros, Inc., a Nevada corporation (“Anoteros”) and
Glenn Geller (“Shareholder”), and is executed pursuant to and in conjunction
with that certain Settlement Agreement and Mutual General Release (the
“Settlement Agreement”) executed concurrently herewith among Anoteros, Antero
Payment Solutions, Inc., the Shareholder and certain other parties.


Recitals


A.           Whereas, Shareholder is the record and beneficial owner of
3,695,637 shares of common stock of Anoteros (the “Covered Shares”).


B.           Whereas, as a result of the transactions contemplated by the
Settlement Agreement, the Shareholder will retain 1,000,000 shares of common
stock of Anoteros (the “Covered Shares”)


Agreement


NOW, WHEREFORE, pursuant to the terms of the Settlement Agreement and in
consideration of the foregoing, the mutual covenants and agreements contained in
this Agreement, and intending to be legally bound hereby, the parties hereto
agree as follows:


1.           Lock-Up.


(a)           The Shareholder hereby agrees that from the period commencing on
the Effective Date and expiring on December 31, 2013, (the “Lock-Up Period”),
the Shareholder will not, directly or indirectly, on his, her or its own behalf,
or on behalf of entities, family members or trusts affiliated with or controlled
by him, her or it, offer, sell, agree to offer or sell, solicit offers to
purchase, any Covered Shares; provided, however, that on and after June 30,
2013, the Shareholder shall be permitted to sell up to twenty percent (20%) of
the Covered Shares, without restriction


(b)           The Shareholder hereby authorizes Anoteros during the Lock-Up
Period to cause any transfer agent for the Covered Shares to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records, consistent with the terms of this Agreement, relating to, the Covered
Shares for which the Shareholder is the record holder and, in the case of the
Covered Shares for which the Shareholder is the beneficial but not the record
holder, agrees during the Lock-Up Period to cause the record holder to cause the
relevant transfer agent to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to, its share of
the Covered Shares.


2.           Representation and Warranties of the Shareholder.  Shareholder
hereby represents and warrants to Anoteros that:


(a)           Upon the issuance of the Covered Shares to Shareholder,
Shareholder shall be the record owner of the Covered Shares.


(b)           This Agreement has been duly authorized, executed and delivered
by, and constitutes a valid and binding agreement of, the Shareholder,
enforceable against the Shareholder in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application
respecting creditors' rights and by general equitable principles.
 
 
 
1 of 4

--------------------------------------------------------------------------------

 


 
(c)           Neither the execution and delivery of this Agreement nor the
consummation by the Shareholder of the transactions contemplated hereby will
result in a violation of, or a default under, or conflict with, any contract,
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which the Shareholder is a party or bound or to which the Shareholder's
Shares are subject, other than a violation, default or conflict which does not
materially impair the ability of the Shareholder to perform its obligations
under this Agreement.  Consummation by the Shareholder of the transactions
contemplated hereby will not violate, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to the Shareholder or the Shareholder's Shares.


3.           Covenants. Shareholder agrees with, and covenants to, Anoteros the
following:


(a)           The Covered Shares and the certificates representing the Covered
Shares are now, and at all times all such shares then held will be, held by
Shareholder, or by a nominee or custodian for the benefit of Shareholder, free
and clear of all liens, security interest, proxies, voting trusts or voting
agreements or any other encumbrances whatsoever, and that it shall not (i) grant
any proxy, power of attorney or other authorization in or with respect to such
shares, except for this Agreement or (ii) deposit such shares into a voting
trust or enter into a voting agreement or arrangement with respect to such
shares, except for any arrangements which do not materially impair the ability
of the Shareholder to perform its obligations under this Agreement.


(b)           Shareholder shall use commercially reasonable efforts to take, or
cause to be taken, all necessary actions, and to do, or cause to be done all
things necessary, proper or advisable under this Agreement.


4.           Enforcement of Agreement. The parties agree that Anoteros and its
successors or assigns would be irreparably damaged if for any reason the
Shareholders failed, in breach of its obligations hereunder, to perform any of
its obligations under this Agreement, and that Anoteros, and its successors or
assigns would not have an adequate remedy at law for money damages in such
event. Accordingly, Anoteros and its successors or assigns shall be entitled to
specific performance and injunctive and other equitable relief to enforce the
performance of this Agreement by the Shareholder; and, if Anoteros or its
successors or assigns should institute an action or proceeding seeking specific
enforcement of the provisions hereof, the Shareholder hereby waives the claim or
defense that Anoteros or its successors or assigns has an adequate remedy at law
and hereby agrees not to assert in any such action or proceeding the claim or
defense that such a remedy at law exists. The Shareholder further agrees to
waive any requirements for the securing or posting of any bond in connection
with obtaining any such equitable relief. This provision is without prejudice to
any other rights that Anoteros or its successors or assigns may have against the
Shareholder for any failure to perform its respective obligations under this
Agreement.


5.           Survival. All representations, warranties and covenants contained
herein shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.


6.           Notices. All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given:  (a) when received by facsimile or similar device, if subsequently
confirmed by a writing sent within twenty-four (24) hours after the giving of
such notice; (b) upon receipt if delivered personally; or (c) on the date of
receipt, if sent by FedEx or other international overnight delivery service; and
in any case, addressed as follows:
 
 
 
2 of 4

--------------------------------------------------------------------------------

 
 
 
If to Anoteros addressed to:
Anoteros, Inc.
Attn: Michael Lerma, CEO
6601 Center Drive West, Suite 500
Los Angeles, CA 90045


If to the Shareholder, addressed to:
The Shareholder address of record with the Transfer Agent.


7.           Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


8.           Amendments; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by Anoteros, or and its successors or assigns. This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, oral or written, with respect to such
transactions.




9.           Governing Law; Venue.  This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Agreement shall be in San Diego County, California.


10.           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


11.           Counterpart; Facsimile Signatures. This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures shall be sufficient for execution of this Agreement.


12.           Independent Advice of Counsel. The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.
 
 
 
3 of 4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.


ANOTEROS, INC.

 
/s/Michael Lerma                                    
By: Michael Lerma
Its:  President and CEO






SHAREHOLDER
 


/s/ Glenn Geller                                      
Glenn Geller

 

 
4 of 4

--------------------------------------------------------------------------------

 
